Citation Nr: 0826624	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  07-07 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for coronary artery disease 
claimed as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1969, 
with additional active duty for training time indicated from 
June 1966 to October 1966. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In April 2008, the veteran testified at a travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran requested that the RO obtain 
his private medical records from York Medical Clinic, P.C. in 
September 2003 and again in March 2004.  It does not appear 
such records were requested.  Such should be accomplished on 
remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  The AOJ 
should also request updated treatment records from the 
BryanLGH Medical Center.  The veteran testified at his 
hearing before the Board that he was receiving treatment for 
his cardiovascular disorder at both facilities.  Although the 
record was held open for a period of 60 days, no evidence was 
forthcoming from the veteran or obtained by the RO. 



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the veteran, including any 
ongoing medical records from the Omaha 
VAMC and the ByranLGH Medical Center.  The 
AOJ should additionally obtain and 
associate with the claims file records 
from the York Medical Clinic, P.C. 

2.  After these records have been 
obtained, the AOJ should undertake any 
other necessary development.  If deemed 
appropriate and necessary, the AOJ should 
schedule the veteran for a VA examination 
with a cardiologist.  The claims file must 
be reviewed by the examiner.  All 
indicated tests should be performed and 
all findings should be reported in detail.  
Following examination of the veteran and 
review of the claims file, the examiner 
should indicate whether it is at least as 
likely as not that the veteran's diabetes 
mellitus has worsened beyond the natural 
progression any coronary artery disease 
found to be present.  If so, the examiner 
should additionally indicate the extent of 
such aggravation.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.  The report of the examination 
should be associated with the veteran's 
claims file.  

3.  After completing the requested actions 
above, and any additional notification 
and/or development deemed warranted, the 
AOJ should readjudicate the claim 
addressed in this remand by evaluating all 
evidence obtained after the last 
supplemental statement of the case (SSOC) 
was issued.  If any benefit sought on 
appeal remains denied, the AOJ must 
furnish the veteran and his representative 
an appropriate SSOC and allow them a 
reasonable period of time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


